Title: To Benjamin Franklin from Emmanuel-Yves Bersolle, 9 April 1781
From: Bersolle, Emmanuel-Yves
To: Franklin, Benjamin


MonsieurBrest Le 9. Avril 1781
Jai recu Le nouveau billet qu’on ma fait passer de Votre part sous La datte du 3. Courant avec Les deux derniers Pacquets. J’aurai soin de profiter de la premiere occasion pour Les acheminer sous couvert de M. holker Egalement que Vos précédens. Comptez S’il Vous plait 7 l.t. a M. Le Rai de Chaumont pour ports des derniers.
Je me ferai Toujours un Vrai plaisir de Vous donner En Toute occasion des marques seincere du Respect avec Lequel Je Suis Monsieur Votre Très humble et Très obeissant serviteur.
Bersolle
Mr. Le Dr. franklin. à Passy
 
Addressed: à Monsieur / Monsieur Le Docteur / franklin. à son hotel. / à Passy près Paris.
Notation: Bersoll 9 Avril 1781
